TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00019-CR


Ex parte Roxana Vanessa Rodriguez-Grimaldo




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 12,761-A HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM

		Relator Roxana Vanessa Rodriguez-Grimaldo's brief was due March 7, 2012.  The
Court sent notice to relator's counsel that the brief was overdue and requested a response by June 11,
2012.  The brief has not been filed and relator's retained counsel, Pascual Madrigal, did not respond
to this Court's notice that the brief is overdue.
		The appeal is abated.  The trial court shall conduct a hearing to determine whether
Rodriguez-Grimaldo desires to prosecute this appeal, whether she is indigent, and whether her
retained counsel has abandoned this appeal.  See Tex. R. App. P. 38.8(b)(2).  The court shall make
appropriate findings and recommendations.  See id.  A record from this hearing, including copies of
all findings and orders and a transcription of the court reporter's notes, shall be forwarded to the
clerk of this Court for filing as a supplemental record no later than October 3, 2012.  See Tex. R.
App. P. 38.8(b)(3).


Before Chief Justice Jones, Justices Rose and Goodwin
Abated
Filed:   August 29, 2012
Do Not Publish